        Case 18-34658 Document 84 Filed in TXSB on 10/02/18 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                              ENTERED
                                                                                                10/02/2018
IN RE:                                           §
HOUTEX BUILDERS, LLC, et al                      §       CASE NO: 18-34658
                                                 §
415 SHADYWOOD, LLC                               §       CASE NO: 18-34659
                                                 §
2203 LOOSCAN LANE, LLC                           §       CASE NO: 18-34660
                                                 §       Jointly Administered Order
        Debtor(s)                                §
                                                 §       CHAPTER 11

            ORDER DENYING MOTION FOR ORDER COMPELLING
         TURNOVER OF PROPERTY PURSUANT TO 11 U.S.C. §§ 542(a) & (e)

       This matter is before the Court on the Motion for Order Compelling Turnover of Property

Pursuant to 11 U.S.C. §§ 542(a) & (e) (ECF No. 79) filed by the debtors. Counsel for the

debtors has failed to self-calendar this motion for hearing pursuant to this Court’s procedures.1

       THEREFORE, IT IS ORDERED that the Motion for Order Compelling Turnover of

Property Pursuant to 11 U.S.C. §§ 542(a) & (e) is denied without prejudice.


       SIGNED: 10/02/2018.


                                                 ___________________________________
                                                 Jeffrey P. Norman
                                                 United States Bankruptcy Judge




1
  The Court requires most applications, motions and objections to be self-calendared. The Court
Procedures can be found at the following website: http://www.txs.uscourts.gov/page/united-states-
bankruptcy-judge-jeffrey-p-norman.
1/1
